Appeals by the defendant from *676two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered May 21, 1990, convicting him of attempted robbery in the first degree under Indictment No. 180/90 and assault in the second degree under Indictment No. 181/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
As the defendant did not move to withdraw his guilty pleas or challenge their validity prior to sentencing, he has not preserved for appellate review the claim that the plea allocutions were defective (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636; People v Pierce, 185 AD2d 1000). In any event, upon our review of the minutes of the plea proceedings, we find that the defendant’s pleas were knowing, intelligent, and voluntary, and that the allocutions were factually sufficient (see, People v Lopez, supra, at 666). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.